UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1414


LINDA N. CARR,

                 Plaintiff - Appellant,

          v.

HUTCHENS, SENTER, KELLAM, & PETTIT, P.A.; BANK OF AMERICA,
d/b/a BANA; W. R. STARKEY; COUNTRYWIDE; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC; W. R. STARKEY MORTGAGE, LLP,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:14-cv-00532-RJC-DSC)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linda N. Carr, Appellant Pro Se. Lacey Meredith Moore, HUTCHENS
LAW FIRM, Charlotte, North Carolina; Alexander Carter Covington,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Linda N. Carr seeks to appeal the district court’s orders

dismissing       Carr’s    civil    action          and        denying    her    postjudgment

motion     for    relief.          We    dismiss          the      appeal       for    lack        of

jurisdiction because the notice of appeal was not timely filed.

     Parties       are    accorded       30        days    after        the   entry      of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s dismissal order was entered on the

docket on May 19, 2015, and its order denying Carr’s motion for

postjudgment relief was entered on October 19, 2015.                                  The notice

of appeal was filed on April 12, 2016.                           Because Carr failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.

     In this appeal, Carr has filed a petition for a writ of

mandamus,     seeking      an    order        from        this     court      directing        the

district    court    to    vacate       its    prior       rulings.           Mandamus        is    a

drastic     remedy       and    should        only        be     used    in     extraordinary

circumstances.       United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003).           Moreover, mandamus relief is available only

                                               2
when the petitioner has a clear right to the relief sought, In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988), and may not be used as a substitute for appeal, In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                        The

relief Carr seeks is not available by way of mandamus.

       For   these   reasons,    we    deny    leave    to     proceed   in   forma

pauperis, dismiss the appeal for lack of jurisdiction, and deny

the pending petition for a writ of mandamus.                    We dispense with

oral    argument     because    the    facts   and     legal    contentions      are

adequately    presented    in    the    materials      before    this    court   and

argument would not aid the decisional process.



                                                                         DISMISSED




                                         3